United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2134
                                    ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     * On Remand from the
      v.                             * United States Supreme Court.
                                     *
William McCoy,                       *
                                     * [UNPUBLISHED]
          Defendant - Appellant.     *
                                ___________

                              Submitted: May 28, 2008
                                 Filed: March 3, 2009
                                  ___________

Before MURPHY, BRIGHT, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

     This case is before us on a remand from the Supreme Court vacating the
judgment previously entered in this case and directing reconsideration in light of
Begay v. United States, 128 S. Ct. 1581 (2008).

       William McCoy pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court sentenced him
under the Armed Career Criminal Act. See 18 U.S.C. § 924(e)(1) (defendant who
violates § 922(g)(1) and has three prior convictions for violent felonies is subject to
15 year minimum sentence). Two of the convictions relied upon for enhanced
sentencing were auto tampering convictions under Missouri law. On appeal we
agreed that these offenses were violent felonies under our circuit precedent, e.g.,
United States v. Johnson, 417 F.3d 990, 997 (8th Cir. 2005), and affirmed the
judgment. Subsequently the Supreme Court decided Begay in which it held that the
New Mexico offense of driving under the influence was not a violent felony for
purposes of the Armed Career Criminal Act because the crime as defined did not
resemble the example crimes in the Act, all of which involved purposeful, violent, and
aggressive conduct. 128 S. Ct. at 1584, 1586-87.

      Based on a similar analysis we have more recently concluded that the Missouri
crime of auto tampering is not a "crime of violence" for purposes of United States
Sentencing Guidelines § 2K2.1(a)(2), United States v. Williams, 537 F.3d 969, 974-75
(8th Cir. 2008), and likewise not a "violent felony" for purposes of the Armed Career
Criminal Act, United States v. Thomas, 2008 WL 5047114 *1 (8th Cir. 2008), reh'g
en banc denied (Feb. 20, 2009). We therefore conclude that McCoy cannot be
sentenced as an armed career offender.

      Accordingly, we vacate the judgment and remand to the district court for
resentencing.
                     ______________________________




                                         -2-